Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 1 of 24 Page ID #:2740




 1   Margaret Morgan Hall (Bar No. 293699)
     Email: mhall@environmentaldefensecenter.org
 2
     Linda Krop (Bar No. 118773)
 3   Email: lkrop@environmentaldefensecenter.org
     ENVIRONMENTAL DEFENSE CENTER
 4
     906 Garden Street
 5   Santa Barbara, California 93101
     Telephone: (805) 963-1622
 6
     Facsimile: (805) 962-3152
 7
     Attorneys for Plaintiffs Environmental Defense Center
 8   and Santa Barbara Channelkeeper
 9
10
                          UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12                             WESTERN DIVISION

13   ENVIRONMENTAL DEFENSE                         Case No: 2:16-cv-08418-PSG-FFMx
     CENTER, et al.,
14
                  Plaintiffs,                      PLAINTIFFS ENVIRONMENTAL
15         v.                                      DEFENSE CENTER’S AND
                                                   SANTA BARBARA
16                                                 CHANNELKEEPER’S
     BUREAU OF OCEAN ENERGY                        OPPOSITION TO DEFENDANT-
17   MANAGEMENT, et al.,                           INTERVENOR DCOR, LLC’s
                                                   MOTION FOR PARTIAL
18                                                 AMENDMENT OF JUDGMENT
                  Defendants,                      OR PARTIAL RELIEF FROM
19   and                                           ORDER
20
     AMERICAN PETROLEUM                            Hearing Date:    April 29, 2019
21   INSTITUTE, et al.,                            Hearing Time:    1:30pm
                                                   Courtroom:       6A
22
                  Intervenor-Defendants.           Hon.             Philip S. Gutierrez
23
24
25
26
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 2 of 24 Page ID #:2741



 1                                                 TABLE OF CONTENTS
 2   INTRODUCTION ........................................................................................................... 1
 3   ARGUMENT ................................................................................................................... 3
 4   I.      There are No Grounds for the Court to Reconsider its Injunction ......................... 3
 5   II.      The Court Did Not Err with Respect to its Issuance of the Injunction .................. 6
 6   III.     Reconsideration of the Monsanto Factors Would Not Change the Outcome of
 7   this Case ........................................................................................................................... 9
 8            A.        Plaintiffs Would Suffer Irreparable Harm Absent an Injunction that Halts
 9                      Approval of All WST Permits ................................................................... 10
10            B.        Legal Remedies are Inadequate to Compensate for the Injury that
11                      Plaintiffs will Suffer .................................................................................. 14
12            C.        The Balance of Equities Tips Sharply in Favor of the Twenty-Five
13                      Threatened and Endangered Species Affected by WSTs .......................... 14
14            D.        Ensuring the Federal Government Complies with the Law Would Not be a
15                      Disservice to the Public Interest ................................................................ 16
16   IV. The Injunction is Narrowly Tailored to Redress Plaintiffs’ Injuries .................... 18
17   CONCLUSION .............................................................................................................. 19
18
19
20
21
22
23
24
25
26
27
     Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
28   Case No. 2:16-cv-08418-PSG-FFMx
                                                                        i
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 3 of 24 Page ID #:2742



 1                                           TABLE OF AUTHORITIES
 2   Cases
 3   All. for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ................. 10, 13, 17
 4   Allstate Ins. Co. v. Herron, 634 F.3d 1101 (9th Cir. 2011) ............................................. 4
 5   Amoco Prod. Co. v. Village of Gambell, AK, 480 U.S. 531 (1987) ....................... passim
 6   Califano v. Yamasaki, 442 U.S. 682 (1979) .................................................................. 18
 7   California v. Azar, 911 F.3d 558 (9th Cir. 2018). ................................................... 18–19
 8   Campion v. Old Republic Home Prot. Co., No. 09-CV-748-JMA NLS, 2011 WL
 9     1935967 (S.D. Cal. May 20, 2011) .............................................................................. 5
10   Crane-McNab v. Cty. of Merced, 773 F. Supp. 2d 861 (E.D. Cal. 2011) ....................... 5
11   Earth Island Inst. v. U.S. Forest Serv., 442 F.3d 1147 (9th Cir. 2006) ......................... 16
12   In re Oak Park Calabasas Condo. Ass’n, 302 B.R. 682 (Bankr. C.D. Cal. 2003) .......... 5
13   Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877 (9th Cir. 2000) ............................. 3
14   Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970 (9th Cir. 1991) .................... 18
15   League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752
16     F.3d 755 (9th Cir. 2014) ............................................................................................. 11
17   Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139 (2010) ...................... 6, 10, 16–17
18   N.D. ex rel. parents acting as guardians ad litem v. Hawaii Dep’t of Educ., 600 F.3d
19     1104 (9th Cir. 2010) ................................................................................................... 17
20   Nat. Res. Def. Council v. Hodel, 865 F.2d 288 (D.C. Cir. 1988) .................................. 18
21   Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644 (2007) ........................ 9
22   Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803 (9th Cir. 2018) .... 10
23   National Parks & Conservation Ass’n v. Babbitt, 241 F.3d 722 (9th Cir. 2001).......... 16
24   Orantes-Hernandez v. Thornburgh, 919 F.2d 549 (9th Cir. 1990) ............................... 15
25   Rubin ex rel. N.L.R.B. v. Vista Del Sol Health Servs., Inc., 80 F. Supp. 3d 1058 (C.D.
26     Cal. 2015) ............................................................................................................. 15–16
27
     Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
28   Case No. 2:16-cv-08418-PSG-FFMx
                                                                   ii
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 4 of 24 Page ID #:2743



 1   Sampson v. Murray, 415 U.S. 61 (1974) ....................................................................... 15
 2   Smith v. Clark Cty. Sch. Dist., 727 F.3d 950 (9th Cir. 2013) .......................................... 4
 3   Tennessee Valley Auth. v. Hill, 437 U.S. 153 (1978) ............................................. passim
 4   United States v. Alpine Land & Reservoir Co., 984 F.2d 1047 (9th Cir. 1993) .............. 5
 5   Weinberger v. Romero-Barcelo, 456 U.S. 305 (1982). ............................................... 7, 9
 6   Winter v. Natural Res. Def. Council, 555 U.S. 7 (2008) ............................................. 1, 8
 7   Statutes
 8   16 U.S.C. § 1536 (a)(2) .................................................................................................... 8
 9   16 U.S.C. § 1536 (b)(3)(A) ............................................................................................ 15
10
     Rules
11
     Fed. Rule Civ. Pro. 59(e) ................................................................................................. 3
12
     Fed. Rule Civ. Pro. 60(b)(1)–(5)...................................................................................... 5
13
     Fed. Rule Civ. Pro. 60(b)(6) ............................................................................................ 5
14
     Local Rule 7-18(c) ........................................................................................................... 4
15
16
17
18
19
20
21
22
23
24
25
26
27
     Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
28   Case No. 2:16-cv-08418-PSG-FFMx
                                                                   iii
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 5 of 24 Page ID #:2744




 1                                     INTRODUCTION
 2         This Court issued a final Judgment in this case on December 13, 2018, in
 3   which it properly exercised its equitable discretion in fashioning relief to remedy
 4   Federal Defendants’ violations of the Endangered Species Act (“ESA”) and
 5   Coastal Zone Management Act (“CZMA”). Specifically, the Court ordered
 6   Federal Defendants “to refrain from approving any plans or permits for the use of
 7   well stimulation treatments on the Pacific Outer Continental Shelf unless and until
 8   they (1) complete consultation with [Fish and Wildlife Service (‘FWS’)] under the
 9   ESA, and (2) complete the CZMA process under 16 U.S.C. § 1456 (c)(1).”
10   Judgment, ECF No. 132 at 3; see also Order Granting in Part and Denying in Part
11   the Cross-Motions for Summary Judgment (“Order”), ECF No. 126. Intervenor-
12   Defendant DCOR, LLC (“DCOR”) now seeks a modification to the Court’s
13   Judgment under Federal Rule of Civil Procedure 59(e) or 60(b) to allow Federal
14   Defendants to approve two applications for permits to drill (“applications”) that
15   would authorize DCOR to conduct hydraulic fracturing on the Pacific Outer
16   Continental Shelf (“OCS”). DCOR Motion, ECF No. 133. The company claims
17   that the injunction will cause it “unrecoverable financial loss” by stripping two of
18   its wells of “any value or utility” and that this Court did not consider the equities
19   and balance of harms with respect to its operations. DCOR Motion at 1, 14.
20         However, DCOR fails to make a showing that warrants reconsideration of
21   the Court’s Judgment. First, this case does not satisfy the strict standards of Rule
22   59(e) or 60(b), either of which must be met before a court may reopen a final
23   judgment. Second, this Court acted well within its discretion to order relief that
24   ensures compliance with the law. Rather than compelled by Winter v. Natural Res.
25   Def. Council, 555 U.S. 7 (2008), where an injunction was inappropriate because of
26   the unique national security interests at issue, the relief in this case is controlled by
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               1
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 6 of 24 Page ID #:2745




 1   Tennessee Valley Auth. v. Hill, 437 U.S. 153 (1978) (“TVA v. Hill”), in which an
 2   injunction was necessary to protect listed species.
 3         Third, even if the Court were to reconsider the factors for issuing an
 4   injunction, nothing would change because the Judgment does not present DCOR
 5   with irreparable harm. DCOR overstates the effect of the injunction, which is
 6   temporary by nature and will expire once Federal Defendants comply with the law.
 7   Moreover, its alleged harms are not the result of this Court’s order. Even without
 8   the injunction in place, DCOR must—like every other operator—wait for the
 9   required processes to conclude before it can proceed with what would otherwise be
10   an unlawful activity. In fact, Federal Defendants have already declined to approve
11   one of DCOR’s applications at this time. Letter to DCOR, AR 52269 (January 19,
12   2017) (determining that before Federal Defendants will “commence the review
13   process,” the Santa Clara Field Development and Production Plan must be
14   supplemented to include the proposed hydraulic fracturing activity). The other
15   application was not even submitted until after this Court issued the injunction,
16   rather it is dated January 10, 2019, the same day DCOR filed the present motion.
17   DCOR Motion at 5. If DCOR is able to conduct hydraulic fracturing before the
18   expert wildlife agency concludes consultation on the programmatic level that
19   would undermine the process and threaten to jeopardize the continued existence of
20   at least twenty-five listed species. See Plaintiffs’ Environmental Defense Center’s
21   (“EDC’s”) and Santa Barbara Channelkeeper’s (“SBCK’s”) Complaint, Case No.
22   2:16-cv-8418, ECF No. 1, ¶ 206 (identifying species threatened by the use of well
23   stimulation treatments (“WSTs”), including, blue, fin, and humpback whales, sea
24   otters, several bird, fish, and sea-turtle species, and black and white abalone).
25   Finally, the injunction is narrowly tailored to redress Plaintiffs’ injuries.
26         Therefore, a modification of this Court’s Judgment is unwarranted and
27   DCOR’s motion must be denied.
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               2
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 7 of 24 Page ID #:2746




 1                                       ARGUMENT
 2         DCOR’s circumstances do not present a situation that warrants this Court’s
 3   modification to its Judgment. The Court’s Order was based on the record and
 4   argument of the parties, not on “manifest errors of law or fact” or “mistake,
 5   inadvertence, surprise, or excusable neglect.” See DCOR Motion 8–9 (citing
 6   standards under Federal Rules of Civil Procedure 59(e) and 60 (b)). The injunction
 7   will not cause “manifest injustice.” Id. Instead, it prohibits Federal Defendants
 8   from approving permits until they comply with the law. The Court’s injunction is
 9   well within its equitable discretion. Nonetheless, if the Court were to reconsider its
10   Judgment, the injunction factors still weigh sharply in favor of Plaintiffs, and the
11   relief is already narrowly tailored to address Plaintiffs’ irreparable harm.
12   I.    There are No Grounds for the Court to Reconsider its Injunction.
13         DCOR cites the legal standards for altering or amending a judgment and
14   granting relief from judgement under Federal Rules of Civil Procedure 59(e) and
15   60(b) and Local Rule 7-18(c) but fails to demonstrate how the high bars
16   established by these rules are met. Instead, it claims that the Court did not consider
17   “the effect the Injunction would have on DCOR” and that facts in the record
18   support that DCOR’s harm is “substantial” and Plaintiffs’ harm “slight.” DCOR
19   Motion at 9. Although DCOR may disagree with the Court’s ruling, it fails to
20   establish grounds that warrant the Court’s use of the extraordinary remedy of
21   opening its final Judgment to craft an exemption for DCOR’s two applications.
22         DCOR’s requested relief is inappropriate under Rule 59(e). See Fed. Rule
23   Civ. Pro. 59(e). Amending or altering a final judgment pursuant to Rule 59(e) is
24   an “extraordinary remedy, to be used sparingly in the interests of finality and
25   conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
26   F.3d 877, 890 (9th Cir. 2000) (internal citations omitted). Although courts enjoy
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               3
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 8 of 24 Page ID #:2747




 1   discretion in ruling on Rule 59(e) motions, such motions generally may only be
 2   granted on the following grounds: “(1) if such motion is necessary to correct
 3   manifest errors of law or fact upon which the judgment rests; (2) if such motion is
 4   necessary to present newly discovered or previously unavailable evidence; (3) if
 5   such motion is necessary to prevent manifest injustice; or (4) if the amendment is
 6   justified by an intervening change in controlling law.” Allstate Ins. Co. v. Herron,
 7   634 F.3d 1101, 1111 (9th Cir. 2011). Further, the Central District Local Rules
 8   provide that a motion for reconsideration “may be made only on the grounds of,”
 9   inter alia, “a manifest showing of a failure to consider material facts presented to
10   the Court before such decision.” Local Civil Rule 7-18(c).
11         Here, DCOR appears to hang its hat on the theory that its Motion is
12   necessary to prevent “manifest injustice” or correct a “manifest error” committed
13   by this Court for failing to address its harms simply because the Court did not
14   articulate potential harms to DCOR as distinct from Federal Defendants. However,
15   as explained below, the Court properly considered the potential harm to Federal
16   Defendants and its same reasoning applies to DCOR: “The Federal Defendants
17   seem unlikely to suffer harm from an injunction since it appears that even without
18   an injunction they would await the completion of consultation before proceeding
19   with WST permitting.” Order at 34. Likewise, the injunction does not harm
20   DCOR because it must wait for the legally-required processes to conclude, whether
21   or not this Court’s Judgment is in effect. Therefore, the Court already considered
22   the harm that would result from not allowing the approval of permits and its
23   injunction does not result in any injustice to DCOR.
24         The Court also did not commit any manifest or “clear error”—which occurs
25   where a court is left with a “definite and firm conviction that a mistake has been
26   committed.” Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013)
27   (quoting United States v. U.S. Gypsum Co.,333 U.S. 364, 395 (1948)); see also
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               4
Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 9 of 24 Page ID #:2748




 1   Campion v. Old Republic Home Prot. Co., No. 09-CV-748-JMA NLS, 2011 WL
 2   1935967, at *1 (S.D. Cal. May 20, 2011) (noting that to meet the “clear error”
 3   standard, the decision must be “more than just maybe or probably wrong; it must
 4   be dead wrong”); In re Oak Park Calabasas Condo. Ass’n, 302 B.R. 682, 683
 5   (Bankr. C.D. Cal. 2003) (quoting Black’s Law Dictionary) (defining clear error as
 6   “an error that is plain and indisputable, and that amounts to a complete disregard of
 7   the controlling law or the credible evidence in the record”). Here, the Court did
 8   not make a manifest error; it properly addressed the injunction factors and the
 9   record supports the appropriateness of the Court’s Judgment.
10         DCOR also fails to demonstrate why it should be afforded special treatment
11   under the sparingly-used remedy of relief from judgment. Under Rule 60(b) there
12   are a specific set of circumstances under which it is proper for the court to relieve a
13   party from a judgment or order, which are as follows: “(1) mistake, inadvertence,
14   surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) the
15   judgment is void; (5) the judgment has been satisfied.” Fed. Rule Civ. Pro.
16   60(b)(1)–(5). If none of those applies, the rule has a catchall provision for “(6) any
17   other reason justifying relief from the judgment.” Fed. Rule Civ. Pro. 60(b)(6).
18   Relief from judgment under this rule is not appropriate based on “[m]ere
19   dissatisfaction with the court’s order, or belief that the court is wrong in its
20   decision.” Crane-McNab v. Cty. of Merced, 773 F. Supp. 2d 861, 874 (E.D. Cal.
21   2011) (citing Twentieth Century–Fox Film Corp. v. Dunnahoo, 637 F.2d 1338,
22   1341 (9th Cir. 1981)). Moreover, the catchall provision is to be used “sparingly as
23   an equitable remedy to prevent manifest injustice.” United States v. Alpine Land &
24   Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993). Such relief is only
25   appropriate in “extraordinary circumstances” and ordinarily not granted unless the
26   “moving party is able to show both injury and that circumstances beyond its
27   control prevented timely action to protect its interests.” Id.
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               5
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 10 of 24 Page ID
                                      #:2749



 1         Here, DCOR appears to assert that the Judgment involves “mistake” or,
 2   instead, gives rise to “any other reason justifying relief.” See Motion at 1–2, 8–9.
 3   However, the Court properly applied the injunction factors and thus has committed
 4   no mistake. In addition, there is no other reason justifying relief because the
 5   injunction does not injure DCOR, as explained below. Therefore, there are no
 6   grounds in this case for the Court to modify its Judgment.
 7   II.   The Court Did Not Err with Respect to its Issuance of the Injunction.
 8         DCOR mischaracterizes this case as one in which the Court improperly
 9   presumed irreparable harm where the agency failed to follow procedures required
10   by law. DCOR Motion at 11.1 While courts are of course not “mechanically
11   obligated to grant an injunction for every violation of law,” they have the
12   discretion to fashion equitable relief and issue injunctions where appropriate. TVA
13   v. Hill, 437 U.S. at 193. Specifically, courts must assess the four injunction factors
14   addressed in Section III below. See Monsanto Co. v. Geertson Seed Farms, 561
15   U.S. 139, 157–58 (2010). Here, the injunction was not an automatic response to a
16   “mere failure to obtain a permit or prepare an analysis.” DCOR Motion at 10. The
17   Court applied the appropriate factors and acted well within its equitable discretion
18   to secure compliance with the ESA and CZMA, thereby preventing harm to
19   endangered and threatened species and their habitat.
20         The Court did not rely on any presumptions and instead properly addressed
21   the injunction factors. See Order at 32–35. After carefully considering the
22   potential harms of both issuing the injunction to ensure the status quo and denying
23   such relief, the Court concluded that “it is appropriate to issue an injunction to
24
25   1
      DCOR also wrongly asserts that the Court based its injunction “simply on the
     Federal Defendants’ failure to provide a consistency determination,” id. at 9,
26
     although the Court made clear that it was also issuing an injunction specifically to
27   remedy Defendants’ ESA violation. See Order at 34.
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               6
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 11 of 24 Page ID
                                      #:2750



 1   prevent the irreparable harm that Plaintiffs will suffer if the agencies issue WST
 2   permits before ESA consultation with FWS has been completed.” Id. at 34. In
 3   addition, the primary focus of the hearing on the motions for summary judgment
 4   was relief. Plaintiffs stressed the need for an injunction to prevent the Federal
 5   Defendants from issuing permits until they complied with the ESA. See ECF No.
 6   124. DCOR had the opportunity to rebut Plaintiffs’ arguments. DCOR’s current
 7   applications only reinforce the threat that these practices will occur, and thus the
 8   need for the Court’s Judgment to prevent them until Federal Defendants comply
 9   with the law.
10         None of DCOR’s arguments undermine the Court’s Order, which was well
11   within its equitable discretion. DCOR cites cases where, unlike here, the lower
12   courts either departed from their traditional equitable powers or gave inadequate
13   weight to competing harms. In Weinberger v. Romero-Barcelo, the Court held that
14   when Congress enacted the Clean Water Act, it did not strip district courts of their
15   equitable discretion and require them to immediately issue injunctions in light of
16   every violation, instead of balancing the equities. 456 U.S. 305, 315–20 (1982).
17   Instead, the Court concluded that the statute “permits the district court to order that
18   relief it considers necessary to secure prompt compliance with the Act” and that
19   such relief may include “immediate cessation” of the challenged action. Id. at 320.
20   In Amoco Prod. Co. v. Village of Gambell, AK, the Court held that district courts
21   should not presume irreparable harm where the statute at issue does not support
22   such presumption. 480 U.S. 531, 544–46 (1987). Here, the Court did not depart
23   from its traditional equitable powers in enjoining the violations in this case by
24   presuming harm or stating that it was required to issue an injunction. Instead, the
25   Court properly addressed the appropriateness and need for an injunction in this
26   case and all relevant factors in ordering relief to “secure prompt compliance” with
27   the ESA and CZMA. Weinberger, 456 U.S. at 320.
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               7
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 12 of 24 Page ID
                                      #:2751



 1         In Winter, the Supreme Court was faced with whether it should uphold an
 2   injunction prohibiting the Navy from conducting training exercises with active
 3   sonar when those exercises ensured its ability to “neutralize the threat posed by
 4   enemy submarines.” 555 U.S. at 26, 33. While the Court recognized the
 5   “importance of plaintiffs’ ecological, scientific, and recreational interests” related
 6   to the marine mammals that would be allegedly harmed, it concluded that the
 7   balance of equities and public interest favored the Navy because the injunction
 8   would “pose a serious threat to national security.” Id. at 33. Here, the Court
 9   adequately considered the harms on both sides and balanced the equities. This
10   case does not present anywhere near the type of circumstances that faced the Court
11   in Winter—DCOR’s private interest in pursuing offshore fracking before the
12   legally-required processes conclude is a far cry from the Navy’s interest in
13   assuring national public safety. Therefore, none of the cases DCOR cites
14   undermine the Court’s injunction.
15         In fact, these cases are instructive on a point that DCOR overlooks: they
16   stress the importance of the underlying statute and substantive policy at issue. See,
17   e.g., Village of Gambell, 480 U.S. at 544 (noting that the lower court improperly
18   focused on “the statutory procedure rather than on the underlying substantive
19   policy the process was designed to effect”). Here, the ESA strongly counsels in
20   favor of injunctive relief, which is necessary to prevent harm to listed species, not
21   simply to ensure a process. See 16 U.S.C. § 1536 (a)(2); see also 16 U.S.C. §
22   1531(b) (establishing the ESA’s fundamental purposes as conservation of listed
23   species and the ecosystems on which they depend). Plaintiffs’ claims were brought
24   pursuant to Section 7(a)(2), which is the “heart of the ESA” and requires Federal
25   Defendants to ensure their actions do not jeopardize the very existence of listed
26   species. Karuk Tribe of California v. U.S. Forest Serv., 681 F.3d 1006, 1019 (9th
27   Cir. 2012). This analysis is critical because if the wildlife agency makes a
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               8
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 13 of 24 Page ID
                                      #:2752



 1   jeopardy determination at the end of the consultation process, the action cannot go
 2   forward as is. Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 652
 3   (2007).
 4          Given the strong commands of Section 7, the Supreme Court has recognized
 5   that with respect to the ESA, Congress did in fact “foreclose[ ] the usual discretion
 6   possessed by a court of equity.” Weinberger, 456 U.S. at 313 (citing TVA v. Hill,
 7   437 U.S. at 173); see also Cottonwood Environmental Law Center v. U.S. Forest
 8   Service, 789 F.3d 1075,1090 (9th Cir 2015). (“[T]he ESA strips courts of at least
 9   some of their equitable discretion in determining whether injunctive relief is
10   warranted.”). In TVA v. Hill, the Supreme Court required the district court to
11   enjoin a project in order to protect a listed species, concluding that Congress
12   “afford[ed] first priority to the declared national policy of saving endangered
13   species” and that courts do not have the discretion to balance interests competing
14   with protecting listed species. 437 U.S. at 185. The Court reached this conclusion
15   based on the purpose and language of the ESA, pointing to Section 7’s “flat ban”
16   on destruction of critical habitats and jeopardizing the continued existence of
17   species. Weinberger, 456 U.S. at 314 (citing TVA v. Hill, 437 U.S. at 173). Here,
18   the Court acted in line with its equitable discretion, which is cabined by its duty to
19   ensure compliance with the ESA, and there is no reason for the Court to reconsider
20   its application of the Monsanto factors.
21   III.   Reconsideration of the Monsanto Factors Would Not Change the
22          Outcome of this Case.
23          DCOR argues that this Court should revisit its application of the Monsanto
24   factors specific to DCOR’s alleged harms and create an exemption to the Court’s
25   injunction to “accommodate” DCOR’s applications for offshore fracking. DCOR
26   Motion at 13. However, reconsideration of the injunction factors would not result
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                                9
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 14 of 24 Page ID
                                      #:2753



 1   in a different outcome because DCOR has not suffered any harm that is caused by
 2   the Court’s injunction. In deciding whether to issue injunctive relief, courts
 3   consider: (1) whether the plaintiff has suffered an irreparable injury; (2) whether
 4   legal remedies are adequate to compensate for that injury; (3) whether the balance
 5   of hardships between the parties warrants equitable relief; and (4) whether the
 6   public interest would not be disserved by a permanent injunction. Monsanto, 561
 7   U.S. at 157. These factors tip sharply in favor of protecting the twenty-five
 8   threatened and endangered species threatened by offshore fracking in this case.
 9   There is no reason to give DCOR special permission to skirt around the important
10   programmatic consultation process currently underway.
11         A.     Plaintiffs Would Suffer Irreparable Harm Absent an Injunction
                  that Halts Approval of All WST Permits.
12
13         Although courts must not presume irreparable harm, the purposes of the

14   ESA in “conserving endangered and threatened species and the ecosystems that

15   support them” make establishing irreparable harm not an “onerous task.”

16   Cottonwood, 789 F.3d at 1091 (citing 16 U.S.C. § 1531). Courts have consistently

17   recognized irreparable harm stemming from plaintiffs’ concerns of harm to species

18   and the environment. See Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886

19   F.3d 803, 820–23 (9th Cir. 2018) (upholding an injunction where organizations’

20   irreparable harm was based on impacts to listed species that would occur absent the

21   injunction); All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.

22   2011) (upholding finding of irreparable harm where plaintiff organization asserted

23   “that the Project will harm its members’ ability to ‘view, experience, and utilize’

24   the areas in their undisturbed state”). These harms are inherently irreparable. As

25   the Supreme Court has recognized, “[e]nvironmental injury, by its nature, can

26   seldom be adequately remedied by money damages and is often permanent or at

27   least of long duration, i.e., irreparable.” Village of Gambell, 480 U.S. at 545; see

28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              10
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 15 of 24 Page ID
                                      #:2754



 1   also League of Wilderness Defs./Blue Mountains Biodiversity Project v.
 2   Connaughton, 752 F.3d 755, 764 (9th Cir. 2014) (concluding that harm caused by
 3   logging of mature trees cannot be remedied easily, if at all, and thus is irreparable,
 4   even where area had previously been logged).
 5         This Court has already found that Plaintiffs will suffer irreparable harm
 6   absent the injunction. Order at 34. The Court reasoned that Defendants’ ESA
 7   violations cannot be cured after offshore fracking is allowed to occur, and that
 8   even though Defendants appear to be voluntarily suspending permitting until the
 9   ESA process is complete, they have made “no clear commitment to this effect.” Id.
10   at 34. Thus, the injunction is necessary in order to “prevent the irreparable harm
11   that Plaintiffs will suffer if the agencies issue WST permits before ESA
12   consultation with FWS has been completed.” Id. DCOR’s two proposed permits
13   are no exception and should not be afforded special treatment.
14         As the record in this case makes clear, Plaintiffs will suffer irreparable harm
15   if DCOR’s permits can proceed before Federal Defendants complete the legally-
16   required ESA and CZMA processes. First, Plaintiffs demonstrated irreparable
17   harm caused by the approval of these practices in their Motion for Summary
18   Judgment and corresponding declarations. Plaintiffs’ brief pointed to specific
19   examples throughout the administrative record, including in the Programmatic
20   Environmental Assessment (“PEA”), Finding of No Significant Impact (“FONSI”),
21   and Biological Assessments (“BAs”), identifying harm to twenty-five threatened
22   and endangered species. For example, Plaintiffs highlighted that well stimulation
23   treatments, generally, are expected to affect biological resources. Plaintiffs EDC’s
24   and SBCK’s Motion for Summary Judgment, ECF No. 96 (“Motion for Summary
25   Judgment”), 22 (citing AR 16571). Plaintiffs also highlighted specific harms with
26   respect to each category of affected species. Id. at 22–23. For example, Plaintiffs
27   identified the potential for marine and coastal fish to be “temporarily exposed to
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              11
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 16 of 24 Page ID
                                      #:2755



 1   highly diluted concentrations of WST-related chemicals” in platform discharges.
 2   Id. at 22 (citing AR 16481). Plaintiffs noted impacts to marine mammals including
 3   those “associated with the discharge from platforms of WST-related fluids and
 4   chemicals;” from “noise” and being “struck by PSVs;” from a surface spill of WST
 5   chemicals; and from “disturbance in behavior and/or distribution of some
 6   individuals.” Id. at 22–23 (citing AR 16481, 164582, 164583). Plaintiffs
 7   highlighted that birds would be impacted by “noise or the presence of PSVs” and
 8   the “accidental release of WST chemicals.” Id. at 23 (citing AR 16486–87).
 9   Finally, Plaintiffs pointed to potential harm to sea turtles from the “accidental
10   release of WST fluids and crude oil,” resulting in “decreased health, reproductive
11   fitness, and longevity,” id. (citing AR 16488); from being “struck by PSVs” and
12   disturbed by noise associated with PSVs; and from being “expos[ed] [to WST
13   chemicals] through direct contact and through ingestion of contaminated food.” Id.
14   (citing AR 16487).
15         In addition, Plaintiffs demonstrated how these potential harms to endangered
16   and threatened species injure specific members of Plaintiffs’ organizations, and
17   supported those allegations with seven declarations detailing those injuries.
18   Motion for Summary Judgment at 8, fn. 2; ECF No. 96-1 through 96-7
19   (declarations). Plaintiffs’ brief highlighted examples of the recreational, aesthetic,
20   academic, and other interests that their members have in the Santa Barbara
21   Channel and how such interests would be irreparably harmed absent this Court’s
22   injunction. Motion for Summary Judgment at 8, fn. 2 (highlighting the following
23   examples of harm: “Horn Decl. (declaring, for example, she regularly swims in the
24   Channel and near platforms, and fears contact with WST chemicals will directly
25   impact her health); Coffey Decl. (stating that, as a naturalist, she worries WSTs
26   will harm or kill the wildlife that she loves to see in the Channel); Helms Decl.;
27   Cohen Decl.; Calambokidis Decl.; Bailey Decl.; Redmond Decl.”). These harms
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              12
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 17 of 24 Page ID
                                      #:2756



 1   can no longer be remedied once permit applications are approved and are thus
 2   irreparable. Order at 34 (“After permits have been issued, Defendants’ ESA
 3   violation can no longer be cured.”); see also Village of Gambell, 480 U.S. at 545;
 4   All. for the Wild Rockies, 632 F.3d at 1135.
 5        DCOR states that Plaintiffs will not be harmed by a modification to the
 6   Judgment because Federal Defendants “must still complete any consultation with
 7   the [FWS], as specifically pertains to these two APMs, to the extent required under
 8   the ESA.” DCOR Motion at 2. However, separating out these two permits into an
 9   individual process despite the current programmatic consultation would contravene
10   the expert wildlife agency’s ongoing efforts and the ESA, and fail to capture the
11   collective impacts that WSTs have on listed species throughout the Pacific OCS
12   region. Thus, breaking from this programmatic consultation, even if Federal
13   Defendants conducted a separate consultation process on these permits, would
14   cause Plaintiffs irreparable harm. Alternatively, if DCOR is suggesting that it
15   could proceed with its permits before such individual consultation concludes, that
16   would likewise violate the ESA and cause irreparable harm to Plaintiffs, because
17   consultation must occur before its permits can be approved. Order at 33 (“Houston
18   and the ESA itself prohibit the Federal Defendants from approving WST permits
19   before consultation with FWS is complete”).
20        In addition, DCOR’s attempt to downplay Plaintiffs’ harms based on its claim
21   that offshore fracking has been occurring for “nearly 40 years with no documented
22   episode of harm,” DCOR Motion at 2, is to no avail. First, that statement conflicts
23   with the record in this case, which as explained above, is replete with examples of
24   the ways in which WSTs threaten to harm listed species. Second, the wildlife
25   agencies were not consulted with respect to such earlier fracking operations, so
26   there is no way of knowing what the effects have been. Moreover, offshore
27   fracking includes not only the specific application of WSTs, but also allows
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              13
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 18 of 24 Page ID
                                      #:2757



 1   platforms to continue operating, and thus all impacts associated with offshore oil
 2   and gas development should be properly within the scope of the ESA consultation.
 3   There can be no question that offshore oil and gas development poses a
 4   tremendous threat to listed species, for example, as seen in the 2015 rupture of the
 5   Plains All American Pipeline. Motion for Summary Judgment at 22.
 6        Accordingly, the Court correctly found that the injunction is necessary to
 7   protect Plaintiffs from irreparable injury.
 8         B.     Legal Remedies are Inadequate to Compensate for the Injury that
                  Plaintiffs will Suffer.
 9
10         As this Court correctly concluded, “[m]oney damages would be insufficient

11   to remedy the harm caused by the ESA violation.” Order at 34; see also id. at 40

12   (ruling with respect to the CZMA that “[m]oney damages are ill-suited for

13   remedying this type of violation”). Because the injury in this case concerns

14   adverse impacts to sensitive species and their habitat, there is no monetary award

15   that could negate that harm. Village of Gambell, 480 U.S. at 545 (“Environmental

16   injury, by its nature, can seldom be adequately remedied by money damages. . .”);

17   League of Wilderness Defenders, 752 F.3d at 764 (noting that planting of new

18   seedlings or paying of money damages could not normally remedy environmental

19   harm from proposed logging project).

20         C.     The Balance of Equities Tips Sharply in Favor of the Twenty-Five
                  Threatened and Endangered Species Affected by WSTs.
21
          As the Supreme Court has held, when it comes to balancing of the equities,
22
     “Congress has spoken in the plainest of words, making it abundantly clear that the
23
     balance has been struck in favor of affording endangered species the highest of
24
     priorities.” TVA. v. Hill, 437 U.S. at 194; see also id. at 184 (“The plain intent of
25
     Congress in enacting this statute was to halt and reverse the trend toward species
26
     extinction, whatever the cost.”). Here, on one side of the scale is Plaintiffs’
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              14
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 19 of 24 Page ID
                                      #:2758



 1   irreparable harm due to the potential impacts of WSTs on twenty-five threatened
 2   and endangered species, identified above. The other side of the scale consists of a
 3   temporary halt on permit approvals until the Federal Defendants comply with the
 4   law, which is the case with or without the Court’s injunction. Thus, the balance of
 5   equities in this case tips sharply in favor of Plaintiffs.
 6        DCOR severely overstates its potential harms. It claims that its harms include
 7   financial losses that render two of its wells without “any value or utility” and thus
 8   calculates its losses over a five-year period. DCOR Motion at 14. DCOR further
 9   exaggerates the effect of the Court’s ruling, leaping to a claim that not only will the
10   company not be able to produce from the two wells with pending applications, but
11   that it will forego future operations that are not even subject to any applications,
12   and then will potentially shut down the entire platform. Id. at 6. DCOR overlooks
13   that at the end of the ESA and CZMA processes, some type of WST activity may
14   be allowed. As DCOR acknowledges, the Judgment only prohibits Defendants
15   from approving WSTs until and unless they comply with the law. DCOR Motion
16   at 14. Moreover, the ESA and its implementing regulations set forth timing
17   parameters for the consultation process, which is not indefinite. See 50 C.F.R. §
18   402.14(e) (providing that consultation concludes within 90 days unless extended
19   pursuant to the process outlined in the regulations); 16 U.S.C. § 1536(b)(3)(A)
20   (requiring biological opinions to be delivered “promptly after” consultation is
21   concluded). Therefore, any harm from losing the value of these wells, especially
22   over a five-year period, is entirely speculative and only temporary, and thus does
23   not constitute irreparable harm. See Orantes-Hernandez v. Thornburgh, 919 F.2d
24   549, 557 (9th Cir. 1990) (internal citations omitted) (stating that for injunctive
25   relief “‘the injury or threat of injury must be both ‘real and immediate,’ not
26   ‘conjectural’ or ‘hypothetical’”); Sampson v. Murray, 415 U.S. 61, 90–93
27   (1974) (ruling that “loss of income” did not constitute irreparable harm); Rubin ex
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                               15
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 20 of 24 Page ID
                                      #:2759



 1   rel. N.L.R.B. v. Vista Del Sol Health Servs., Inc., 80 F. Supp. 3d 1058, 1074 (C.D.
 2   Cal. 2015) (“Economic damages are not traditionally considered irreparable. . .”).
 3         In addition, Federal Defendants’ current inability to approve DCOR’s
 4   permits is not even caused by the injunction in this case. As this Court noted, the
 5   Federal Defendants appear to be waiting until completion of consultation before
 6   approving permits, even without the injunction. Order at 34. That outcome is
 7   required by the ESA itself, and in fact, Federal Defendants have already refused to
 8   authorize one of DCOR’s permits. Letter to DCOR, AR 52269 (January 19, 2017).
 9   There is no reason DCOR’s second permit, or any future permits, should be treated
10   differently. DCOR complains that “prior to the litigation” approval of permits took
11   “approximately three weeks”—however, it is no surprise that the permit process
12   went faster when done illegally. DCOR Motion at 5. Like all other operators,
13   DCOR must wait until Federal Defendants comply with the law before its
14   applications can go forward. DCOR’s inflated harms cannot reasonably be
15   attributed to this Court’s injunction. Therefore, the only irreparable harm at issue
16   is that which Plaintiffs will face if DCOR’s motion is granted, which outweighs
17   any harm to DCOR. See National Parks & Conservation Ass’n v. Babbitt, 241
18   F.3d 722, 738 (9th Cir. 2001), cert. denied 534 U.S. 1104 (2002) (ruling that “loss
19   of anticipated revenues” to another party “does not outweigh the potential
20   irreparable damage to the environment”); Earth Island Inst. v. U.S. Forest Serv.,
21   442 F.3d 1147, 1177 (9th Cir. 2006), cert. denied 549 U.S. 1278 (2007) (holding
22   that economic losses did not outweigh irreparable environmental harm from
23   proposed timber sales).
24         D.     Ensuring the Federal Government Complies with the Law Would
                  Not be a Disservice to the Public Interest.
25
26         Under the final factor for injunctive relief, the Court must determine whether

27   the public interest “would not be disserved by a permanent injunction.” Monsanto,

28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              16
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 21 of 24 Page ID
                                      #:2760



 1   561 U.S. at 157. In the ESA context, the Supreme Court has already recognized
 2   “that Congress established an unparalleled public interest in the ‘incalculable’
 3   value of preserving endangered species.” Cottonwood, 789 F.3d at 1090 (citing
 4   TVA v. Hill, 437 U.S. at 187–88). The Ninth Circuit has likewise acknowledged
 5   the public interest in “preserving nature and avoiding irreparable environmental
 6   injury” and in “careful consideration of environmental impacts before major
 7   federal projects go forward.” All. for the Wild Rockies, 632 F.3d at 1138. Here, as
 8   this Court has already ruled, the public interest “is served by an order ensuring the
 9   government complies with the law” and nothing has changed to undermine that
10   ruling. Order at 34; see also N.D. ex rel. parents acting as guardians ad litem v.
11   Hawaii Dep’t of Educ., 600 F.3d 1104, 1113 (9th Cir. 2010) (noting that “it is
12   obvious that compliance with the law is in the public interest”).
13         Moreover, the injunction provides a critical benefit to the public interest
14   because it helps carry out the important national policy of saving threatened and
15   endangered species, by ensuring compliance with Section 7, 16 U.S.C. Section
16   1536 (a)(2). See TVA v. Hill, 437 U.S. at 173; Karuk Tribe of California, 681 F.3d
17   at 1019. Allowing any permits to proceed until the CZMA and ESA processes
18   conclude would disserve the important public interest in preventing harm to listed
19   species. See All. for the Wild Rockies, 632 F.3d at 1138 (internal citations omitted)
20   (noting that suspending action until a legally-required process for assessing
21   environmental impacts concludes “comports with the public interest”). In addition,
22   allowing consultation specifically at the programmatic level to conclude before
23   any WST permits may issue is in the public interest because it will provide the
24   most accurate assessment of the collective impacts of WST use throughout the
25   Pacific OCS. There is no countervailing public interest in allowing offshore
26   fracking before Federal Defendants comply with the law. Even the statute
27   authorizing offshore oil development requires that oil exploration and production
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              17
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 22 of 24 Page ID
                                      #:2761



 1   be “balanced with ‘protection of the human, marine, and coastal environments.’”
 2   Nat. Res. Def. Council v. Hodel, 865 F.2d 288, 292 (D.C. Cir. 1988) (quoting 43
 3   U.S.C. § 1802(1)–(2)). The injunction in this case appropriately accommodates for
 4   any other public interest considerations because it temporarily halts production
 5   only until the legally-required processes conclude.
 6   IV.   The Injunction is Narrowly Tailored to Redress Plaintiffs’ Injuries.
 7         DCOR incorrectly asserts that the Court’s injunction is “overbroad.” DCOR
 8   Motion at 13. However, this Court’s injunction is appropriate in scope because it
 9   is “no more burdensome to the defendants than necessary to provide complete
10   relief to the plaintiffs.” Califano v. Yamasaki, 442 U.S. 682, 702 (1979); see also
11   Lamb-Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991)
12   (“Injunctive relief…must be tailored to remedy the specific harm alleged”). Here,
13   relief to Plaintiffs means ensuring compliance with the ESA and CZMA. That,
14   alone, is exactly what the Court ordered. DCOR’s request would not “narrowly
15   tailor” the injunction; to the contrary, it would provide a flat-out exemption to this
16   Court’s important Order. If DCOR were allowed this exemption, its permits could
17   threaten to jeopardize listed species. Therefore, the Court’s injunction
18   appropriately protects the interests at stake in this case and places no unfair
19   burdens on DCOR. Id. at 974 (focusing on the “interest protected” in that case and
20   upholding an injunction where it placed defendant in position it would have been
21   in if it complied with the law).
22         The cases DCOR cites on this issue do not undermine the Court’s injunction.
23   In California v. Azar, the court determined that a nationwide injunction was
24   broader than necessary because the record only contained evidence of harm to
25   plaintiff states, and not other states; thus, the injunction had to be “narrowed to
26   redress only the injury shown as to the plaintiff states.” 911 F.3d 558, 584 (9th Cir.
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              18
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 23 of 24 Page ID
                                      #:2762



 1   2018). Here, the injunction is already limited to the discrete injuries Plaintiffs
 2   face: it prohibits the use of only the challenged WST practices, only in the Pacific
 3   OCS region, and only until Federal Defendants comply with the ESA and CZMA
 4   processes. Therefore, it cannot be said that the injunction does anything more than
 5   address Plaintiffs’ specific injuries, and thus it is not overbroad.
 6                                      CONCLUSION
 7         DCOR drastically overstates the effect that this Court’s injunction will have
 8   on its oil and gas production activities and seeks a special exemption from the
 9   Judgment. However, like all other operators, DCOR must wait for the processes
10   required under the ESA and CZMA to conclude before proceeding with offshore
11   well stimulation. On the other hand, if DCOR is granted the exemption it seeks,
12   Plaintiffs will suffer irreparable harm. The injunction in this case is necessary to
13   maintain the status quo while the required agency processes conclude, and to
14   protect the twenty-five threatened and endangered species affected by WST
15   activities. Because DCOR has failed to meet the strict standards of Rules 59(e)
16   and 60(b), and because the Court properly considered the Monsanto factors when it
17   issued its injunction, DCOR’s Motion must be denied.
18
19
                                Respectfully submitted this 25th day of March, 2019
20
21
                                       /s/ Margaret Morgan Hall
22
                                       Margaret Morgan Hall (Bar No. 293699)
23
                                       /s/ Linda Krop
24
25                                     Attorneys for Plaintiffs
                                       ENVIRONMENTAL DEFENSE CENTER AND
26                                     SANTA BARBARA CHANELKEEPER
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              19
     Case 2:16-cv-08418-PSG-FFM Document 144 Filed 03/25/19 Page 24 of 24 Page ID
                                      #:2763



 1                             CERTIFICATE OF SERVICE
 2          I, Margaret Morgan Hall, hereby certify that on March 25, 2019, I
 3   electronically filed PLAINTIFFS ENVIRONMENTAL DEFENSE CENTER’S
 4   AND SANTA BARBARA CHANNELKEEPER’S OPPOSITION TO
 5   DEFENDANT-INTERVENOR DCOR, LLC’s MOTION FOR PARTIAL
 6   AMENDMENT OF JUDGMENT OR PARTIAL RELIEF FROM ORDER and
 7   corresponding PROPOSED ORDER with the Clerk of the Court using the
 8   CM/ECF system, which constitutes appropriate service pursuant to Local Rule 5-
 9   3.2.
10
                                       /s/ Margaret Morgan Hall
11
                                       Margaret Morgan Hall
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Plaintiffs EDC’s and SBCK’s Opposition to DCOR’s Motion for Post-Judgment Relief
     Case No. 2:16-cv-08418-PSG-FFMx
                                              20
